Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN103368472 in view of Umemori et al. US publication no.: 2013/0342039 A1

Regarding claim 1, Zhang teaches, A combined power motor, comprising: a casing (see figure 1 and it is implicit to include motor casing); a controller (intelligent controller 2, paragraph 13); a plurality of power terminals (power terminals, paragraph 53); a plurality of independent stators (see paragraphs 53-54, where plurality of stators are disclosed); a plurality of independent stator windings (see paragraphs 53-54, where the plurality of windings can be seen), and a plurality of winding switches (see plurality of switches m, paragraph 17); wherein the plurality of independent stators are arranged in the casing (see figure 1, where the stators would be implicitly included in a motor casing); the plurality of independent stator windings are wound on the plurality of independent stators (see figure 1), and the plurality of independent rotors respectively correspond to the plurality of independent see paragraph 53), and the plurality of independent stator windings are selected according to a geometric progression, an arithmetic progression or discrete parameters (see paragraph 57, where the windings are mathematically analyzed); and the plurality of winding switching switches correspond to the plurality of independent stator windings, so that the controller controls on-off of the plurality of independent stators by controlling on-off of the plurality of winding switches (see paragraph 54, where the controller 2 controls the switches m to provide control for the windings).
Zhang is silent on specifically teaching: a plurality of independent rotors; and the plurality of independent rotors respectively correspond to the plurality of independent stators, thereby forming an independent motor rotating magnetic circuit system
Umemori et al. teach: a plurality of independent rotors; and the plurality of independent rotors respectively correspond to the plurality of independent stators, thereby forming an independent motor rotating magnetic circuit system (see claim 14)
In view of Umemori et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Zhang to include; a plurality of independent rotors; and the plurality of independent rotors respectively correspond to the plurality of independent stators, thereby forming an independent motor rotating magnetic circuit system, for the purpose of providing the motor to rotate. 
Regarding claim 2, Zhang teaches, the combined power motor of claim 1, wherein the plurality of independent stator windings are connected to form a star-shaped (see figure 1 and paragraph 53), a delta arrangement or a combination thereof.
Regarding claim 3, Zhang teaches, the combined power motor of claim 1, wherein the plurality of independent stator windings are distributed to control according to the geometric progression, the arithmetic progression, or discrete parameters(see paragraph 57, where the windings are mathematically analyzed.
Regarding claim 4, Zhang teaches, the combined power motor of claim 1, wherein the plurality of winding switches are relays (see paragraphs 54-55, where the relays are disclosed), contactors or electronic switching elements.
Regarding claim 5, Zhang teaches, the combined power motor of claim 1, wherein the controller comprises a single-chip microcomputer (see paragraph 26, where the controller is a single-chip microcomputer) and a load current sensor (see paragraph 26, where the load current sensor is disclosed); the single-chip microcomputer is provided for forming a signal conditioning circuit, and the load current sensor is provided for sending a load current signal to switch and control each of the winding switches (See paragraph 26, where the controller includes functions like power factor compensation and controls multiple switches).
Regarding claim 6, Zhang teaches, the combined power motor of claim 5, wherein a plurality of output pins for controlling the stator windings in the single-chip microcomputer respectively output terms corresponding to the geometric progression, the arithmetic progression or the discrete parameters (see paragraph 55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846